NO. 07-06-0289-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      JULY 25, 2006

                          ______________________________

                   WAYNE POPE AND LAURA POPE, APPELLANTS

                                            v.

                          THE CITY OF TEMPLE, APPELLEE
                        _________________________________

               FROM THE 146th DISTRICT COURT OF BELL COUNTY;

                   NO. 203,426-B; HON. RICK MORRIS, PRESIDING
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellants Wayne Pope and Laura Pope filed their notice of appeal challenging the

trial court’s judgment in favor of appellees John Kiella Homes, John Kiella, individually,

KAM Home Builders, KAM Family, Ltd., Kiella Management, L.C., and the City of Temple.

Pending before this court is a Joint Motion to Dismiss Portion of Appeal filed by appellants

and appellee the City of Temple in which they request us to “dismiss the portion of the

appeal which appeals the judgment in favor of the City of Temple. The parties desire that

the judgment in favor of the City of Temple become a final judgment.” The moving parties
represent this request does not affect the appeal against the other appellees. TEX . R. APP .

P. 42.1(b). The certificate of conference attached to the motion indicates counsel for

appellee the City of Temple conferred with counsel for the remaining appellees who did not

object to the City of Temple being dismissed from the appeal. Pursuant to appellants and

appellee the City of Temple’s request, by order of severance in cause number 07-06-0146-

CV, that portion of the appeal between appellants and the City of Temple was severed into

this cause to consider the motion to dismiss.


       Without passing on the merits of the appeal between appellants and the City of

Temple, we grant the motion and dismiss the appeal. TEX . R. APP . P. 42.1(a). That portion

of the appeal between appellants and appellees John Kiella Homes, John Kiella,

individually, KAM Home Builders, KAM Family, Ltd., and Kiella Management, L.C. remains

pending in cause number 07-06-0146-CV and will proceed in due course.                Having

dismissed the appeal between appellants and the City of Temple at their request, no motion

for rehearing will be entertained and our mandate will issue forthwith. Appellants and the

City of Temple have agreed to bear their own costs in this appeal.


      It is so ordered.


                                                 Per Curiam




                                             2